Title: To Thomas Jefferson from Abraham Bradley, Jr., 20 August 1806
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            General Post Office August 20. 1806
                        
                        I have the honor to inclose a letter from the postmaster at Fort Stoddert & the report of Judge Toulmin who
                            has proceeded to Pearl river & returned. Mr. Wheaton was to set out this morning.
                  I am very respectfully your obedient
                            servant
                        
                            Abraham Bradley jun
                            
                        
                    